Petitioners, H.E. Jewett, C.W. Bishop, W.W. Bishop, and J.H. Powers, copartners doing business under the firm name of K.C. Waffle House, filed in this court July 21, 1923, their petition alleging certain facts and praying *Page 194 
that a writ of prohibition issue to the municipal court of the city of Tulsa, and to G.E. Warren, judge of said court, and Thomas I. Monroe, temporary judge of said court, commanding said court and said judges from proceeding to try petitioners, or their agents, servants, or employees, for the alleged violation of a certain ordinance of the city of Tulsa, at which time said application was assigned for hearing. In the meantime petitioners by their counsel of record have filed a motion to dismiss the cause, which motion is sustained and the cause dismissed.